     Case 3:18-cv-00336-MMD-WGC Document 68 Filed 07/23/21 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                   DISTRICT OF NEVADA

5                                               ***

6     FRANK ZANINI,                                   Case No. 3:18-cv-00336-MMD-WGC

7                                Petitioner,                       ORDER
            v.
8
      WARDEN BAKER, et al.,
9
                              Respondents.
10

11         Respondents filed an unopposed motion for enlargement of time (second request).

12   (ECF No. 67.) The Court finds good cause exists to grant the motion.

13         It therefore is ordered that Respondents' unopposed motion for enlargement of time

14   (ECF No. 67) is granted. Respondents will have up to and including August 20, 2021, to

15   file an answer to the second amended petition (ECF No. 36).

16         DATED THIS 23rd Day of July 2021.

17

18
                                               MIRANDA M. DU
19                                             CHIEF UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26

27
28
